Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive. 

Regarding Double Patenting.  Applicant argues:
With respect to the provisional obviousness-type double patenting rejection of the present Claims over Claims of the 16/398,508 application, Applicant may submit terminal disclaimers at an appropriate time if the 16/398,508 application issues before prosecution is closed in the present application. However, Applicant does not admit at this time to the propriety of the obviousness-type double patenting rejections of the Claims of the present application over Claims of the 16/398,508 application.

Applicant does not argue against double patent.
Double patent rejection maintained.

	Regarding Objections to the Drawings.  Applicant argues:
	On page 4, the Office Action objected to the drawings for allegedly not showing every feature of Claim 14. In particular, the Office Action alleged that "wherein the first sawbow line is under a first metal layer of the plurality of metal layers and the second sawbow line is under the first metal layer or a second metal layer of the plurality of metal layers, and wherein the firstsaw bow line and the second saw bow line are respectively on a third and fourth metal layer" in claims 14 must be shown".
Applicant's specification at paras. [0043] and [0044] discusses Figure 3. Figure 3 is an example embodiment that shows all the elements cited of Claim 14. Para. [0044] specifically states "The sawbow lines may be arranged in ... different ones of the metal layers that are vertically stacked."
Thus Claim 14's "first saw bow line and the second sawbow line are respectively ona third and fourth metal layer" is shown in Figure 3 as "metal /" and "metal 3" and Claim 14's "first saw bow line is under a first metal layer of the plurality of metal layers and the second saw bow line is under the first metal layer or a second metal layer" is shown in Figure 3 as "metal I" and "metal 3" being "under" "metal 4" and "metal 5".
Thus all the cited features of Claim 14 are shown in Figure 3 and Applicant respectfully requests withdrawal of this objection.

Applicant is arguing that FIG. 3 shows a first sawbow is under a first metal layer.		
However, Applicants [0044] states FIG. 3, where sawbow line 210 in the first die 10 is at metal layer Metal 3 and the same sawbow line 210 in the second die 20 is at metal layer Metal 1. 
Applicant’s FIG. 3 does not show a sawbow line under a first metal layer.
Applicant’s arguments are not persuasive.  Objection maintained.

	Regarding objection to the claims.
	Applicant’s amendments to the claims overcomes the objections to the claims.

Regarding 112(a) rejection.  Applicant argues:
Claims 14, 16-19, 23 and 24 are rejected under pre-AIA  35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.
On page 6 of the Office Action, Claim 14 has been rejected here regarding the same Claim 14 elements that were objected to in the Drawings.
Applicant's response to the Drawings objection is applicable here as well, and for the same reasons Applicant discussed above, Claim 14 has written description support in Figure 3 and paras. [0043] and [0044] of the specification.
For at least the reasons presented, Applicant respectfully requests withdrawal of these rejections.

Applicant is arguing that support for claim 14 has written support in figure 3 and paragraphs [0043]-[0044]
However, applicant’s specification states [0044], i.e. Such an arrangement is illustrated in FIG. 3, where sawbow line 210 in the first die 10 is at metal layer Metal 3 and the same sawbow line 210 in the second die 20 is at metal layer Metal 1. 
Applicant does not have written support for the claimed subject matter.
Applicant’s arguments are not persuasive.
112(a) rejection maintained.

	Regarding 112(b) rejection of claims 2-4,9-10,12-14,16-19, 23 and 24.  
	Regarding claims 2-4 112(b) rejection.  Applicant argues:
	Applicant respectfully states that Claim 2's "resistor is configured to be set toa preselected voltage" would be known to a person of ordinary skill in the art as directed to a circuit structure fabricated on the "wafer" that "is configured to" operate in a certain way in response to an input signal such as "if the first saw bow line is cut".
It is standard practice to Claim circuit inventions by their functional operational blocks to a level of detail necessary to enable a person of ordinary skill in the art to make the Claimed invention.
Here the Office Action has presented no prior art evidence that such a person of ordinary skill in the art would not know how to make Claim 2's "resistor coupled to the first saw bow line wherein the resistor is configured to be set to a preselected voltage" in response to "saw bow line is cut".
A person of ordinary skill for example would know to fabricate an impedance sensitive circuit that could change a circuit's operation in response to a "line is cut".

	Applicant is arguing that examiner provides no prior art evidence and that one of ordinary skill in the art would know how to make the claimed invention.
	Applicant is reminded that this is a 112(b) rejection, not a prior art rejection nor an obviousness type rejection.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims were rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s argument is not persuasive.
112(b) rejection maintained.

Applicant further argues:
The Office Action then further states on pages 7-8 "Jn addition, claim 2 depends on claim 1 inwhich requires the sawbow lines coupled to a scribe line and a first circuit and a second chip. If the sawbow lines are cut, they cannot be coupled to a scribe line and a first circuit and a second chip as required by claim 1. Besides, this limitation does not appear to be required if the saw bow line is not cut. This claim limitation appears to be optional and not required for applicant's claimed wafer invention."
Applicant respectfully states that Claim 1 and 2 are directed to a "semiconductor wafer" that by its design will be sliced and diced along "scribe lines" as per standard industry practice. That such "slicing and dicing" affects operation of the "first chip" and the "second chip" is exactly what the Claims address.
For at least this further reason presented, Applicant respectfully requests withdrawal of the Claims 2-4 rejections.
Regarding Claims 9-10 and 12-13 the Office Action on page 8 rejects Claim 9 on a similar basis as Claim 2 was rejected.
Applicant respectfully states that the same reasoning presented by Applicant with respect to the Claim 2 elements and the Claim 2 dependency upon Claim 1 apply here as well.

Applicant appears to be arguing that their device is an intermediated process and not the final device and that by its design would be sliced and diced along “scribe lines” as per standard industry practice and that slicing and dicing affect operation of the chip.
Applicant does not appear to be arguing the device itself.  Applicant appears to be arguing the intermediate product and the operation of the product rather than the final device which is the semiconductor wafer.
It is unclear to the examiner as to what applicant’s is attempting to argue since this is not a prior art rejection.  This is a 112(b) rejection for indef.
112(b) rejection maintained.

	Regarding claim 9-10, 12, 13, 112(b) rejection.  Applicant argues:
Regarding Claims 9-10 and 12-13 the Office Action on page 8 rejects Claim 9 on a similar basis as Claim 2 was rejected.
Applicant respectfully states that the same reasoning presented by Applicant with respect to the Claim 2 elements and the Claim 2 dependency upon Claim 1 apply here as well.
	As stated above. Applicant is arguing that examiner provides no prior art evidence and that one of ordinary skill in the art would know how to make the claimed invention.
	Applicant is reminded that this is a 112(b) rejection, not a prior art rejection nor an obviousness type rejection.
	Applicant’s arguments are not persuasive.
112(b) rejection maintained.

Regarding claim 12, 13, 112(b) lack of antecedent basis rejection.  
 Applicant’s amendment to claims 12 and 13 overcomes the lack of antecedent basis for claims 12 and 13.

Regarding claim 14, 16-19, 23 -24 112(b) rejection.  Applicant argues:
Claims 14, 16-19 and 23-24 are rejected regarding the same Claim 14 elements that were objected to in the Drawings.
Applicant's response to the Drawings objection is applicable here as well, and for the same reasons Applicant discussed above, Claim 14 has written description support in Figure 3 and paras. [0043] and [0044] of the specification.
As stated above, Claim 14's "first saw bow line and the second saw bow line are respectively on a third and fourth metal layer" is shown in Figure 3 as "metal 1" and "metal 3" and Claim 14's "first sawbow line is under a first metal layer of the plurality of metal layers and the second saw bow line is under the first metal layer or a second metal layer" is shown in Figure 3 as "metal 1" and "metal 3" being "under" "metal 4" and "metal 5".
The Office Action on pages 9-10 seems to be confusing "first... second... third... fourth" in Claim 14 with the specification's "metal / ... metal 2 ... metal 3 ... metal 4". A person of ordinary skill in the art would recognize that these "metal" numbers in the specification are relative and not absolute.
Applicant politely notes that the specification is only a set of example embodiments and that the Claims are drafted to support many other example embodiments that are enabled by the specification. Word for word verbatim recital between the Claims and the specification is not required.
For at least the reasons presented, Applicant respectfully requests withdrawal of these rejections.
Claim 18 seems to have been rejected by the Office Action on page 10 based on how "the first chip" and/or "the second chip" circuits would be designed to respond after the standard wafer slicing and dicing procedure was completed.
Applicant's reasoning regarding the Claims 2-4 rejection is applicable here as well.
Like discussed above, the Office Action has presented no prior art evidence that a person of ordinary skill in the art would not know how to make Claim 18's "first resistor is configured to be set to a first preselected voltage ... and the second resistor is configured to be set to a second preselected voltage " in response to "if the first saw bow line is cut" and "if the second saw bow line is cut".
A person of ordinary skill for example would know to fabricate an impedance sensitive circuit that could change a circuit's operation in response to a "line is cut".
For at least the reasons presented, Applicant respectfully requests withdrawal of the Claims 18-19 rejections.


	Applicant is arguing that claim 14 is enabled by the specifications and therefore the 112(b) rejection should be withdrawn.  
	However, claim 14 was not rejected for enablement.  Enablement is a separate 112(a) rejection.  There is no 112(a) enablement rejection.  Claim 14 is rejected for 112(b) indefinite as stated in the 112(b) rejection of the current office action.
	Applicant’s arguments are no persuasive.
	The 112(b) rejection of claims 14,16,23-24 is maintained.

	Applicant further argues:
Claim 18 seems to have been rejected by the Office Action on page 10 based on how "the first chip" and/or "the second chip" circuits would be designed to respond after the standard wafer slicing and dicing procedure was completed.
Applicant's reasoning regarding the Claims 2-4 rejection is applicable here as well.
Like discussed above, the Office Action has presented no prior art evidence that a person of ordinary skill in the art would not know how to make Claim 18's "first resistor is configured to be set to a first preselected voltage ... and the second resistor is configured to be set to a second preselected voltage " in response to "if the first saw bow line is cut" and "if the second saw bow line is cut".
A person of ordinary skill for example would know to fabricate an impedance sensitive circuit that could change a circuit's operation in response to a "line is cut".
For at least the reasons presented, Applicant respectfully requests withdrawal of the Claims 18-19 rejections.

	Applicant is arguing that claim 18-19 112(b) rejection should be withdrawn because 
	Applicant is arguing that examiner provides no prior art evidence and that one of ordinary skill in the art would know how to make the claimed invention.
	Applicant is reminded that this is a 112(b) rejection, not a prior art rejection nor an obviousness type rejection.
	112(b) rejection of claims 19 and 20 is maintained.

	Regarding 102 rejection of claims 1-6,9-13, and 20-22.  Applicant argues:
Claims 1-6, 9-13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakawa (U.S. 5,981,971).
Applicant respectfully repeats the differences between Miyakawa and Claim 1 as stated in the prior Office Action Response. These previously presented differences exist whether in response to a prior §103 rejection as stated on page 20 of the current Office Action, or in response to the current §102 rejection as stated on page 11 of the current Office Action.
Applicant respectfully notes that the current Office Action did not address the substance of Applicant's prior distinctions of Claim 1 with reference to Miyakawa which Applicant did "specifically challenge" in the prior response.
MPEP § 707.07(f) states, “Where the applicant traverses any rejection, the Office Action should, if he or she repeats the rejection, take note of the applicant’s argument and
16/398451 82143381US01 answer the substance of it’. Applicants respectfully note that since the Current Office Action is incomplete under 37 C.F.R. § 1.104(b) and does not meet the requirements of MPEP 707.07(f), a next Office Action in this case cannot be made final, and Applicant respectfully requests that the "Finality" of the current Office Action be withdrawn.
	
	Applicant is arguing that the current office action cannot be made final.
However, as stated in the current office action of record. Applicant amended the claims before the current final office action. As such, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	Applicant’s arguments are not persuasive.
	As such, Finality is maintained.

	Applicant’s further argues: 
	Applicant's prior response noted that Miyakawa [Col 7, Ins 34-46] states, "a tester as shown in FIG. 5 is used. This tester 15 is composed of a test board 15 and a test circuit having a semiconductor evaluation device 14 formed on the test board 15. The ROMs [i.e. each product region 2] can be tested one after another by bringing the signal line 11 connected to the semiconductor evaluation device 14 into contact with each test pad 5 formed on the semiconductor wafer I. As the signal line 11... probe attached to a fixed card can be used."
Miyakawa's signal line 1] is not a "second sawbow line" [Fig. 5, item 11] as argued by the Office Action, but is a fester 15 signal line 11 terminated with a probe [see "arrow" in Fig. 5] that is temporarily placed in contact with each of the "test pads 5" coupled to each of the "product regions 2".
All of this is clearly stated in Miyakawa's specification, which the Office Action never references in the rejection of Claim 1. The Office Action is using an incorrect interpretation of Fig. 5. Miyakawa's specification at [Col 7, Ins 34-46] clearly shows the error of such an interpretation which Applicant noted in Applicant's prior Office Action Response.
For at least the reasons presented, Applicant respectfully requests withdrawal of this rejection and Allowance of amended Claim 1 and its dependencies.
Also as stated in Applicant's prior Office Action Response, Miyakawa's fester 15 is not Claim 1's "second chip". Claim 1 states "semiconductor wafer, comprising: a first chip ... a second chip". Miyakawa's tester 15 in Fig. 5 is not in Miyakawa's semiconductor wafer I of Fig. 1. Miyakawa's fester /5 is arather industry standard "test probe" device used to test chips on a wafer before dicing along a scribe line.
For at least these additional reasons presented, Applicant respectfully requests withdrawal of this rejection and Allowance of amended Claim 1 and its dependencies.
	
	Applicant appears to be arguing about the non-final office action and not the final office action.  Applicant is arguing about item 15 of Miyakawa figure 5.
	However, in the current rejection of record, Miyakawa item 15 is not referenced in the final office action.
	Applicant appears to be arguing a different interpretation of a different office action rather than the current rejection of record.
	Applicant’s arguments are not persuasive.
	102 Rejection of claims 1-6, 9-13, and 20-22 is maintained.
	
	Applicant further argues:
	Further, the Office Action is incorrectly interpreting Fig. 5 by stating on page 11 of the Office Action that "a first sawbow line (FIG, 5, item 7), within the scribe line (FIG. 5, item 3), coupling (FIG. 5, item GND in all item 2 of FIG. 1) the first circuit (FIG. 1, item 2 within area A; FIG. 5, item 2 with item 9) in the first chip (FIG. 5, item 2 with item 9) to the second circuit in tile second chip (FIG. i, item 2 outside of area A; FIG. 5, item 2 with item 9);".
Miyakawa's GND is not in the scribe line 3 and thus can not teach Claim 1's "a first saw bow line, within the scribe line, coupling ... the first chip to ... the second chip;".
For at least these further reasons presented, Applicant respectfully requests withdrawal of this rejection and Allowance of amended Claim 1 and its dependencies.
Regarding the Office Action's statement on page 11 that Claim 1's structural "scribe line" is allegedly not structural but instead an "intended use", Applicant's prior response previously noted, that it is well known by a person of ordinary skill that a "scribe line" is "a thin non-functional spacing ... where a saw can safely cut the wafer without damaging the circuits. This spacing is called the scribe line or saw street" as stated in itips //en wikipedia ore/hwiki/Die preparation.
	
	Applicant is arguing Miyakawa’s GND is not in the scribe line and thus can not teach Claim 1’s “a first sawbow line within the scribe line.
	However, in the current rejection of record, item 7 is identified as the sawbow line within the scribe line.

	Applicant further argues
Regarding the Office Action's statement on page 11 that Claim 1's structural "scribe line" is allegedly not structural but instead an "intended use", Applicant's prior response previously noted, that it is well known by a person of ordinary skill that a "scribe line" is "a thin non-functional spacing ... where a saw can safely cut the wafer without damaging the circuits. This spacing is called the scribe line or saw street" as stated in   wikipedia ore/hwiki/Die preparation.

	In response to applicant's argument that it is well known by a person of ordinary skill that a "scribe line" is "a thin non-functional spacing ... where a saw can safely cut the wafer without damaging the circuits. This spacing is called the scribe line or saw street, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	
	 
Regarding claims 6 and 14.  Applicant argues:
Independent Claims 6 and 14 include elements similar to Claim 1 and Applicant respectfully asserts are allowable for at least the same reasons as Claim 1.

Applicant is arguing independent claims 6 and 14 include elements similar to claim 1 and therefore claims 6 and 14 are allowable for the same reasons as claim 1.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, claim 1 is rejected as cited in the current rejection of record and not allowable.
As such, by applicant’s own admission, claims 6 and 14 would be rejected for the same reasons as claim 1.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above. 

	
	

 /S.E.B./ Examiner, Art Unit 2815                                                                                                                                                                                                       
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822